DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,816,112 in view of the teachings of Smith (2005/0028881) and Li (2011/0174410). Although the claims at issue are not identical, they are not patentably distinct from each other because the wording of the claims in the 112 patent sets forth and is encompassed by the language set forth in the claims of the 112 patent with the exception of the added limitation to the forming of the liner into tube shape although such is suggested, the recitation of ASTM test burst strength for the material, and the strength layer having a weight per unit area of at least about 1,200 g/m2.  The reference to Smith in [0047] provides suggestion that it is known in the art that to achieve the desired properties for the liner that controlling the weight per unit area with respect to materials making up the liner is important, therefore teaching it would have been obvious to one skilled in the art to modify the liner of the 112 patent to have a specific weight per unit area by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients.  The reference to Li, likewise, sets forth in [0055] that known standard tests for burst strength of reinforced tubular members can be to use ASTM D1599 type burst tests to insure properties of the tubular member meet standard needs is known in the art, therefore teaching it would have been obvious to one skilled in the art to modify the liner of the 112 patent to have a specific burst strength as per specific ASTM standards by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 10,077,855 in view of the teachings of Smith (2005/0028881) and Li (2011/0174410). Although the claims at issue are not identical, they are not patentably distinct from each other because the wording of the claims in the 855 patent sets forth the same type of structure but only claims in functionally different wording essentially the same type of seam as set forth in the 855 patent, therefore the instant application claims would be encompassed by the language of the claims of the 855 patent, and that the wording of the claims in the 855 patent sets forth and is encompassed by the language set forth in the claims of the 855 patent with the exception of the added limitation to the forming of the liner into tube shape although such is suggested, the recitation of ASTM test burst strength for the material, and the strength layer having a weight per unit area of at least about 1,200 g/m2.  The reference to Smith in [0047] provides suggestion that it is known in the art that to achieve the desired properties for the liner that controlling the weight per unit area with respect to materials making up the liner is important, therefore teaching it would have been obvious to one skilled in the art to modify the liner of the 855 patent to have a specific weight per unit area by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients.  The reference to Li, likewise, sets forth in [0055] that known standard tests for burst strength of reinforced tubular members can be to use ASTM D1599 type burst tests to insure properties of the tubular member meet standard needs is known in the art, therefore teaching it would have been obvious to one skilled in the art to modify the liner of the 855 patent to have a specific burst strength as per specific ASTM standards by using routine experimentation to optimize the liner to meet the desired properties of the liner to insure it functions without failure which would cost more money in repairs as such is an obvious choice of mechanical expedients.

Response to Arguments
Applicant's arguments filed December 1, 2022 have been fully considered but they are not persuasive. With respect to the 112 rejection, the amendment has overcome this rejection and it has been dropped.  With respect to the arguments directed to the prior art rejection, the arguments are considered persuasive with respect to modifying the reference to Renaud, so this rejection has been dropped.  However, it first is noted there is no discussion at all of the double patenting rejection with respect to the 10, 077, 855 reference, therefore this rejection has not been overcome since there are no specific arguments directed at this rejection.  With respect to the rejection under double patenting as referred to the 10,816,112 reference, such is not considered persuasive either because there are no specific arguments directed to this rejection and why it is not met by the references, other than what is argued with respect to combining the modifying references with Renaud, however, it is considered the manner in which they are used to modify a reference that may have different coverage and teachings would not necessarily equate with modifying a base reference teaching the same structure as a double patenting rejection would have.  Specifically, the base references of the double patenting rejection have essentially the same structural limitations and are considered to be made of the same materials and are not modified in the instant application claim limitations that would lead to any changes in material properties, and therefore it is considered obvious that any teaching that these actual features are known in the art would suggest it obvious that the base references of the double patenting rejections would encompass the same structure and only need routine skill to identify it by specific material properties would be obvious to optimize and/or even define when the claimed materials would more likely than not when not being modified have the same material properties.  Further, the ‘855 reference even sets forth burst strength is considered when designing the liner in claims 1 and 2 of at least 600psi, and identifying any known ASTM standard that is being met would be met in the same way by the ‘855 reference since the application of the test does not appear to change the actual structural limitations of the claims.  With no specific arguments directed to the specifics of the combination of the double patenting references with the modifying references, and both double patenting rejections not discussed, it is not considered persuasive to overcome the double patenting rejections at this time, and the rejections are being upheld.  It is noted this can be overcome with a terminal disclaimer covering both rejections, and/or more specific arguments directed to the actual rejections so the examiner can have a better understanding of applicants position on these rejections, and is not force to form his own conclusions on how the modifying of the base patents in the double patenting rejections are not met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Driver teaching a prior art liner for a pipe.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH